Motion by petitioner (1) to vacate this court’s order dated April 25, 1977, which referred the issues in this disciplinary proceeding to the Hon. David L. Glickman, and (2) *877to strike respondent’s name from the roll of attorneys on the ground that by virtue of his conviction of a felony in the United States District Court for the Eastern District, he has been automatically disbarred (Judiciary Law, § 90, subd 4). Cross application by respondent for acceptance of his tendered resignation from the Bar of the State of New York, denied. Motion granted. Order of this court dated April 25, 1977 vacated and the respondent, Matthew J. Troy, Jr., admitted to practice before the Bar by this court on October 17, 1956, is automatically disbarred and the clerk of this court is directed to strike his name from the roll of attorneys and counselors at law, forthwith (Matter of Chu, 42 NY2d 490). Hopkins, J. P., Damiani, Titone, Suozzi and Cohalan, JJ., concur.